DEVORE, J.,
concurring and dissenting.
This case poses two troubling prospects. One is that a government body would use a special motion to strike under ORS 31.150 to respond to a citizen’s suit over public meeting standards and then readily inflict the government’s attorney fees on the unsuccessful citizen for daring to enforce Oregon’s Public Meetings Laws, ORS 192.610 to 192.690. I join the majority in rejecting Lane County’s attempt to employ such a motion under Oregon’s anti-SLAPP statute (“Strategic Lawsuits Against Public Participation”) against plaintiffs claim of an improper emergency meeting.
The second troubling prospect is that separate conversations or messages of members of a governing body, occurring at different times and places, could be aggregated, after the fact, so as to permit a court to conclude that, in violation of law, a quorum of the public body had “met” as a quorum to deliberate toward a decision. I respectfully dissent from the majority’s conclusion that embraces that prospect. I believe that the majority’s conclusion is contrary to statutory text and legislative history, and I fear that this new definition of “meet” will trouble governing officials around the state with a vague, “gotcha” standard.
I. ANTI-SLAPP STATUTE
A. Inapplicable to “Emergency Meeting Claim”
Plaintiffs first claim alleged that the emergency meeting of May 3 failed to comply with ORS 192.640(3), because the law permits only public meetings with less than 24 hours’ notice “[i]n case of an actual emergency” and provided that “the minutes for such a meeting shall describe the emergency justifying less than 24 hours’ notice.”1 (Emphasis added.) Among other things, plaintiff alleged that defendants had issued no statement at the meeting describing *671the emergency and that they had no actual reason justifying less than 24-hour notice. As the May 3 meeting had begun, the county administrator Richardson had explained that, after contacting the Agenda Team, “We decided to schedule this for a meeting as soon as possible because * * * I have received numerous calls now from the media asking for this.” At the hearing on defendants’ motion, plaintiff argued that sufficient time remained before the election date of May 15, because an ordinary, special meeting could have been called with 24-hour notice, and because May 9 offered an opportunity to consider the matter at a regular meeting.2
When the trial court struck this claim, it necessarily concluded both (a) that the anti-SLAPP statute applied, meaning that defendants had shown that the claim arises out of a statement in a public forum or made in the exercise of a constitutional right of speech or petition, ORS 31.150 (2),3 and then (b) that, under that statute, plaintiff had failed to show “substantial evidence to support a prima *672facie case,” ORS 31.150(3).4 Although the trial court did find that the anti-SLAPP statute applied, the trial court did not explain why plaintiffs claim, challenging simply the procedural requirements for an emergency meeting, failed to satisfy the minimal-merits test of the anti-SLAPP statute.
I concur in the majority’s conclusion that defendants failed to meet their burden of showing that plaintiffs emergency-meeting claim “arose out of’ any statement or conduct of the county commissioners subject to ORS 31.150(2). Contrary to the trial court’s decision, plaintiffs claim arose out of perceived noncompliance with the procedure for an emergency meeting, not plaintiffs motivation for suit, the remedy for noncompliance, or the outcome of the commissioner’s vote to release the attorney’s letter about alleged impropriety.
A plaintiff can state a claim under ORS 192.640(3) for violation of the standards for an emergency meeting without regard to any statement or conduct that might have occurred at that meeting. That is, even if a statement or conduct subject to ORS 31.150(2) did occur at an emergency meeting, that statement or conduct would not be a material part of this alleged public meetings violation. Put another way, even if no one made a statement subject to the antiSLAPP statute, a public meetings violation could occur if the Board of Commissioners unjustifiably met and deliberated without 24-hour notice or without the existence of and recitation of a bona fide emergency. See Oregon Assoc. of Classified Emp. v. Salem-Keizer, 95 Or App 28, 32, 767 P2d 1365, rev den, 307 Or 719 (1989) (reversing trial court ruling finding that the circumstances presented an actual emergency).
B. Inconsistent with Public Meetings Claims
There is a larger importance to the majority’s conclusion about the reach of ORS 31.150. Two California decisions *673help explain why. They contain observations useful to caution government against unwarranted use of the antiSLAPP statute to discourage citizen’s efforts at government accountability. Later in Part II, I will disagree with the majority’s use of a California decision on a public meetings issue, because, on a key point, Oregon’s statute differs from California’s statute. But, on this issue, two California comments are prescient and will serve to introduce inconsistencies between Oregon’s anti-SLAPP statute and our public meetings statute.5
In San Ramon Valley Fire Protection District v. Contra Costa County Employees’ Retirement Assoc., 125 Cal App 4th 343, 22 Cal Rptr 3d 724 (2004), the court rejected an anti-SLAPP motion that had sought to avoid a writ of mandamas that would scrutinize the action of a pension board. The court explained that the board’s mandatory “[a]cts of governance” are not subject to California’s anti-SLAPP statute, California Code of Civil Procedure section 425.16. Id. at 354. The court added, “To decide otherwise would significantly burden the petition rights of those seeking mandamus review for most types of governmental action.” Id. at 357. Anti-SLAPP motions would force government critics to make a prima facie showing at an early pleading stage of a case. To allow that tactic “would chill the resort to legitimate judicial oversight over potential abuses of legislative and administrative power, which is at the heart of those remedial statutes.” Id. at 358.
Similarly, in City of Montebello v. Vasquez, 226 Cal App 4th 1084, 1086, 172 Cal Rptr 3d 671 (2014), the court denied an anti-SLAPP motion, where an official and city council members were accused of violating a statutory prohibition against city officers holding a financial interest in a contract with the city. That court explained:
“To hold otherwise would cause the anti-SLAPP statute to swallow all city council actions and require anyone seeking *674to challenge a legislative decision on any issue to first make a prima facie showing of the merits of their claim.”
Id. at 1093. The courts’ observations have relevance to Oregon. To say the anti-SLAPP statute could “significantly burden the *** rights” to review government action could easily be said about the effect of the anti-SLAPP statute when a citizen seeks judicial review of violations of our own Public Meetings Law. See id. at 1092. Two points of inconsistency are telling.
First, the anti-SLAPP statute in Oregon also forces the plaintiff to justify a claim sooner than usual, discouraging a claim. As for public meeting standards, the Oregon legislature had already added a provision at ORS 192.695 so as to require a plaintiff to present prima facie evidence of a public meetings violation before the public body will be required to prove that it complied.6 That unique threshold for a public-meetings claim presumably tests plaintiffs case at trial or at least on a motion for summary judgment, after a citizen has had a chance to gather facts through pretrial discovery. In contrast, the anti-SLAPP statute prevents discovery, unless a court finds good cause to allow it. ORS 31.152(2).7 Here, for example, the trial court denied discovery. In other words, the statutory threshold that is in the public meetings law indicates that the legislature had already provided all the necessary procedural protections that government entities need for protection from meritless claims. The test, which the anti-SLAPP statute forces upon a citizen plaintiff, seems duplicative, harsher, and, because *675it comes early in a case, strikes a balance between competing interests that is different than the test that the legislature chose specifically for public meetings claims.
Second and even more telling, Oregon’s Public Meetings Law does not provide a routine means for the government to recover its attorney fees when prevailing. The anti-SLAPP statute, however, requires the court to award attorney fees, if, as here, the government prevails against the citizen. ORS 31.152(3) (“A defendant who prevails on a special motion to strike made under ORS 31.150 shall be awarded reasonable attorney fees and costs.”). To apply the anti-SLAPP statute means that a citizen with the audacity to file a public meetings claim, which proves unsuccessful, “shall” be punished with the government’s lawyer bill. Here, plaintiff was made liable for $7,211.50 in costs and county attorney fees, even before the suit got much past filing.
For more reasons than offered, the majority was correct in concluding that a citizen claim about the prerequisites to an emergency meeting does not involve the speech or petition activities protected by ORS 31.150. To hold otherwise would render a citizen’s challenge to a questionable emergency meeting subject to scrutiny at the earliest pleading stage, suspend discovery, threaten the citizen with a debt for the county’s attorney fees, and chill the citizen’s right to judicial scrutiny over compliance with public meeting standards.8 I concur that the trial court erred in *676declaring plaintiff’s emergency meeting claim was subject to Oregon’s anti-SLAPP statute.9
II. THE PUBLIC MEETINGS STATUTE
A. Applicable to a Quorum That Meets, Convenes, or Comes Together
The majority concludes that the trial court also erred in dismissing plaintiffs “pre-meeting claim” that a quorum of Lane County commissioners unlawfully met to deliberate in private over a period of time on May 2 and 3 by means of a sequence of separate conversations, calls, and email communications. The majority finds error, concluding that plaintiff satisfied his burden to show substantial evidence of a prima facie claim of a violation of the Public Meetings Law.10 The conclusion rests on the premise that public officials may violate ORS 192.630(2) by engaging in “a series of conversations that involve a quorum only when they are considered as a whole” and with hindsight. 274 Or App at 656 (emphasis added).
The majority allows, “There is no evidence in the record that a quorum of the commission actually met privately at the same time and place to discuss the Thayer letter,” 274 Or App at 655, and the majority recognizes, “No *677Oregon appellate case has addressed whether the statute applies to such ‘serial’ discussions.” 274 Or App at 656. Nevertheless, the majority draws on statutory construction, legislative history, the distinguishable decision in Harris v. Nordquist, 96 Or App 19, 771 P2d 637 (1989), a California decision based on a different statute, and an understandable concern that the Public Meetings Law ought not be evaded by individual conversations. From those, the majority finds an “absence of explicit textual or historical support for the notion that the Oregon legislature intended ORS 192.630(2) to apply only where a quorum is contemporaneously present at the same place.” The majority concludes, therefore, that so-called “serial meetings” violate the law.11
Because there are statutory terms, statutory context, and legislative history that point to a different conclusion, I respectfully disagree. This court should have concluded that plaintiff has failed to present substantial evidence of a prima facie claim that a quorum “met” in the pre-meeting conversations on or about May 2 and 3. Oregon statute does define “meeting” and related terms so as to give the same meaning to the term “to meet.” There is no good reason to define differently when a quorum “meets” and when a quorum has a “meeting.” There is statutory context to explain the prohibition against a private meeting in ORS 192.630(2) consistently with ORS 192.630(1) and without duplication. There is meaningful legislative history on these provisions. And there is a reason why the legislature deliberately drew a bright line with the terms involving a “quorum” that “meets.” It was to avoid the uncertainty of the application of the law, which the majority opinion now creates.
*678It is the policy of the Public Meetings Law “that decisions of governing bodies be arrived at openly.” ORS 192.620. The law mandates at ORS 192.630(1) that all “meetings” of a governing body “shall be open to the public and all persons shall be permitted to attend” except as expressly provided in limited circumstances. Central to plaintiffs “pre-meeting claim” is the prohibition against private meetings. With emphasis on critical terms, ORS 192.630(2) provides:
“A quorum of a governing body may not meet in private for the purpose of deciding on or deliberating toward a decision on any matter except as otherwise provided by ORS 192.610 to 192.690.”
The provision’s meaning should be plain enough when its immediate terms are considered together. But, to confirm its meaning, a reader may examine each of the highlighted terms in context and with legislative history. See State v. Gaines, 346 Or 160, 206 P3d 1042 (2009) (regarding use of legislative history); PGE v. Bureau of Labor and Industries, 317 Or 606, 859 P2d 1143 (1993) (rules of statutory construction).
Although the Public Meetings Law does not define a “quorum” for local governments, the Lane County Charter at least supplies the number for use with the statute.12 Three commissioners constitute a quorum. See Home Rule Charter for Lane County § 10(1) (“The board of commissioners shall consist of five commissioners”), § 12 (three commissioners constitute a quorum), § 16 (“[T]he concurrence of three members *** shall be necessary to decide any question before the board.”).
Although “to meet” is not directly defined in statute, it is indirectly defined in the term “meeting” and in the context of related provisions. The terms “meet” and “meeting” are two forms — verb and noun — of the same word, and, unless their usage in context indicates otherwise, they should have the same meaning. One maxim of statutory construction recognizes that use of the same term or similar terms throughout a statute indicates that the term has the same meaning throughout the statute. PGE, 317 Or at 611 *679(citing Racing Com. v. Multnomah Kennel Club, 242 Or 572, 586, 411 P2d 63 (1966)).
Because the terms are used consistently in related provisions, we can draw an understanding of “meet” from “meeting.” In relevant part, the statute specifies that:
“‘Meeting’ means the convening of a governing body of a public body for which a quorum is required in order to make a decision or to deliberate toward a decision on any matter.”
ORS 192.610(5) (emphases added). As with the private-meeting prohibition in ORS 192.630(2), the definition of a “meeting” in ORS 192.610(5) repeats or alludes to the same key terms of “quorum,” “meet” (here, with the synonym “convene”), and deliberating toward a “decision.” The definition of a meeting speaks of the need for a “quorum,” and it does so in terms of the “convening” of the group. When those provisions are read together, they reflect that to “meet” is a synonym of to “convene.”
Both the private-meeting prohibition and the definition of a “meeting” speak with reference to a discussion that may eventuate in a “decision.” The word “decision” contributes another quality to the words “meet” or “convene.” The definition of “decision” reads:
“‘Decision’ means any determination, action, vote or final disposition upon a motion, proposal, resolution, order, ordinance or measure on which a vote of a governing body is required, at any meeting at which a quorum is present.”
ORS 192.610(1) (emphasis added). In this definition, the statute contemplates that a “decision,” which is referenced in the other two provisions, involves a “quorum” that “is present.” The several members, who are needed to constitute a quorum, must be “present” together. In order that several members may constitute a “quorum,” they must collectively or simultaneously be “present”; they must “meet”; they must “convene.”
Nothing in those three provisions suggests that a “quorum” of the body shall be deemed to “meet” or to have “convened” a meeting when less than a quorum is “present” *680together. On their face, these terms do not permit the majority’s interpretation that a quorum could be deemed to “meet” merely by being “involved” over a period of time through an aggregation of separate, sequential communications. See 274 Or App at 664. The statutes use the words “meet” and “meeting,” not “involved.”
Of course, the members of a public body may “meet” or hold a “meeting” by modern means without being physically present in the same place. A related statute provides that, if a meeting “is held through the use of telephone or other electronic communication,” then it must be conducted according to the public meetings statutes. ORS 192.670(1). In addition, the public body must make available to the public “at least one place where, or at least one electronic means by which, the public can listen to the communication at the time it occurs.” ORS 192.670(2) (emphases added). Necessarily, the provision assumes that a quorum of the body must be meeting simultaneously in order that the public can “listen” to the interchange “at the time it occurs.” For that to happen, the several members must have “met” or “convened” so as to be “present” at the same time.
That reading of those statutory terms is consistent with the ordinary meaning of the words to “meet,” to “convene,” to be “present,” and “quorum.” Another maxim of statutory construction is that “words of common usage typically should be given their plain, natural, and ordinary meaning.” PGE, 317 Or at 611. In this context, the definition of “meet” is “to join (a person) in conversation, discussion, or social or business intercourse : enter into conference, argument, or personal dealings with.” Webster’s Third New Int’l Dictionary 1404 (unabridged ed 2002). Similarly, to “convene” is “to come together, meet, or assemble in a group or body (as in a formal meeting for some specific purpose).” Id. at 497 (emphasis added). To be “present” means “being in one place and not elsewhere” or “being * * * in the same place as someone or something,” as in “both men were [present] at the meeting.” Id. at 1793. And, a “quorum” is “the number of the members of an organized body of persons (as a legislature, court, or board of directors) that when duly assembled is legally competent to transact business in the absence of the other members.” Id. at 1868 (emphasis added).
*681Although this simultaneous assembly can be done electronically, the statutory and common terms imply that, by being present together, the quorum enjoys an opportunity for contemporaneous communication or simultaneous interaction. This opportunity is the unique feature that identifies the occasion when a group “meets,” “convenes,” or is “present as a ‘quorum.’” The opportunity for immediate interaction distinguishes a meeting of a quorum, whether in person or by conference call, from mere involvement over time by means of a memorandum, fax, or electronic message of individuals within an unassembled group, which is not a quorum.
Legislative history underscores this understanding. Senator Fred Heard, the principal sponsor of the bill that resulted in the statute, explained at a public hearing that the intent of the word “meeting” included informal as well as formal meetings. Tape Recording, Joint Special Committee on Professional Responsibility (JSCPR Committee), SB 15, Mar 5,1973, Tape 2, Side 1. This is evident in the functional, rather than formalistic, definition of a meeting now found at ORS 192.610(5). To “meet” as a quorum or to convene a “meeting” is a matter of what a quorum of the public body does, not whether there is a call to order or pledge to the flag. The committee’s intent that the term “meeting” should concern both formal and informal meetings stops at the start of the majority’s attempt to construe the definition of “meeting” (ORS 192.610(5)) or the mandate for public “meetings” (ORS 192.630(1)) as meaning something more formal.
In a subsequent work session, the committee considered replacing the word “convene” with “assemble” in the definition of a meeting, in order to avoid restricting the term and narrowing the statute with an implication of referring only to formal meetings. Minutes, JSCPR Committee, Mar 19, 1973, 3; Tape Recording, JSCPR Committee, SB 15, Mar 19, 1973, Tape 3, Side 2. Given the meaning of “convene,” however, the concern was unfounded. The committee chair, Ingalls, consulted a dictionary and advised the committee,
“According to the small dictionary, to ‘convene’ means ‘to summon together; to come together in a body, to summon before a tribunal; to cause to assemble’. Anybody like that better?”
*682Tape Recording, JSCPR Committee, SB 15, Mar 19, 1973, Tape 3, Side 2 (emphasis added). A committee member responded:
“It’s really the getting together, rather than who calls it and on what circumstances and whether informal or formal, but the fact that they’re getting together for the purpose of making a decision.”
Id. (emphases added). With those shared understandings— that the act would address both formal and informal meetings and that “convening” was meant “to come together in a body” or “getting together,” the committee accepted the word “convene.” Minutes, JPR Committee, Mar 19, 1973, 3.
The original draft bill lacked the private meeting prohibition that is now ORS 192.630(2). Without such an explicit prohibition against deliberation in private meetings, the promise of public meetings might have assured nothing more than ceremonial public meetings. To say that public bodies shall hold public meetings does not necessarily say they shall not hold private meetings. An express prohibition was needed to say what otherwise would have been left implied.
A spokesman from the Oregon Department of Justice proffered language to prohibit private meetings. See id. The initial suggestion was to add the prohibition as a second sentence at the end of the definition of a “meeting.” The expanded definition would have concluded, “no governing body shall meet privately for the purpose of discussing or conducting public business.” (The term “quorum” was not yet in the prohibition.) Recognizing the added sentence as more than a mere definition of a “meeting,” Senator Carson13 prompted the committee to set out the sentence as an operative provision, what eventually would become ORS 192.630(2). Minutes, JPR Committee, Mar 19, 1973, 3.
Throughout much of its discussions, the committee was concerned about the scope of its bill governing “meetings.” A committee member explained that inserting the word “‘a quorum of a’ governing body” was intended to avoid *683the problem of two members who converse when they happen to go together on a ski trip or ride together to the north end of the county to look at a problem. Tape Recording, JSCPR Committee, SB 15, Mar 19, 1973, Tape 3, Side 2.
The committee was well aware of the narrowing effect of the term “quorum” as it appeared in several provisions. The reach of the new law was at issue. Senator Carson observed, “The difficult question becomes, do we want to limit the coverage of the bill to the convening of a quorum?” Tape Recording, JSCPR Committee, SB 15, Mar 19, 1973, Tape 3, Side 2 (emphases added). In the end, limiting the bill’s coverage is exactly what the committee did. Contrary to the majority’s reading, the committee did not create different standards by making “meeting” mean one thing and “to meet” mean another. The committee’s answer to Senator Carson was to employ the same term “quorum” in critical places, such as ORS 192.610(1) and (5), and, most significantly, in the private meeting prohibition at ORS 192.630(2).14 The result is to limit the scope of ORS 192.630(2) in terms of (1) a quorum of the public body that (2) meets {i.e., “comes together as a body” [Chair Ingall’s dictionary]) (3) for the purpose of deliberating toward a decision. The legislature meant exactly what it wrote and it wrote as plainly as is humanly possible.15
When plaintiffs “pre-meeting claim” is compared with these terms, the claim fails to show substantial evidence to support a prima facie claim that a (1) quorum (2) met. It is not enough to show just the possibility that (3) they deliberated toward a decision about the release of the letter. Plaintiff did offer some evidence suggesting involvement of a quorum of the commissioners. The communications *684involving Stewart, Bozievich, and Leiken were communications among three of the five-member board. But the communications were sequential. Plaintiff offered only that, on the afternoon of May 2, the administrator Richardson spoke with Commissioner Stewart, then at another time with Commissioner Bozievich, before sending an email message that evening to the Agenda Team of Bozievich and Leiken. Twelve minutes later, Leiken responded by email message. Early the next morning, Bozievich responded with a separate email. After hearing from the district attorney, Richardson spoke jointly with Commissioners Bozievich and Leiken of the Agenda Team, and they decided to schedule the emergency meeting.16
Although the majority conflates several conversations and electronic communications into one pseudo meeting or so-called “serial meeting,” we should not. We should say, using statutory or legislative terms, that plaintiff did not offer any evidence that a “quorum” of the county commission “met,” “convened,” “came together in a body,” or were “present” as a group. We should recognize that the distinctive feature of a meeting was lacking: Never did three commissioners have an opportunity for contemporaneous communication or simultaneous interaction. Comparing plaintiffs evidence of sequential communications at distinctly different times with the terms of the Public Meetings Law, this court should have concluded that a quorum did not come together as a body in private within the meaning of ORS 192.630(2). This court should have concluded that plaintiff failed to offer substantial evidence of a prima facie case of a de facto meeting. We should have concluded that, assuming that ORS 31.150 applied, the trial court did not err in striking plaintiffs second claim.
B. Inapplicable to Imaginary Meetings
The majority reaches a different conclusion, endorsing plaintiffs theory of a pseudo meeting. The majority’s reasons invite seven points of rebuttal. Some points, involving text and legislation, have already been introduced by *685the preceding discussion. Some points, about California law or general concerns, will complete this rebuttal.
First, the starting point for the majority opinion is misguided. It is not proper, as a matter of statutory construction, to define “to meet” (i.e., sequentially) differently than to hold a “meeting” (i.e., to “convene” or be “present” together). They should have the same meaning, given that they are the same word in different forms. Where “meet” and “meeting” occur in ORS 192.610(5) and ORS 192.630(2), their surrounding terms (“quorum” and “decision”) are the same, not different, so the surrounding terms do not demand that “meet” and “meeting” should have different meanings. See State v. Cloutier, 351 Or 68, 99, 261 P3d 1234 (2011) (“[W]e ordinarily assume that the legislature uses terms in related statutes consistently.”).
It is not necessary, in order to give meaning to ORS 192.630(2), to interpret “meet” and “meeting” differently. Subsection (1) and subsection (2) of ORS 192.630 do not duplicate each other. Nothing requires that “meeting” in subsection (1) should mean the convening of a quorum, while “to meet” in subsection (2) should mean the eventual involvement of a quorum over a period of time through a series of one-on-one conversations. There is a better and logical explanation.
Subsection (1) of ORS 192.630 emphasizes that all meetings shall be open to the public. Careful drafters could foresee that someone might think that the statute guaranteed the public access only at traditional or formal meetings. Legislative history confirms these drafters knew that to “convene” meant any gathering, formal or informal, but they had worried that someone might misconstrue to “convene” to mean only formal meetings. Indeed, that is what the majority does.17 To avoid that uncertainty, the original bill was amended to add subsection (2) of ORS 192.630, to ban a quorum from meeting privately. The two provisions *686are two statements, one positive and one negative, serving the same goal. They are proverbial “belt and suspenders” designed to assure that the public body does not lose its pants. They assure that the regular, public meetings were not rendered ceremonial by earlier, private meetings.
The majority unnecessarily invokes the maxim about construing statutes so as to avoid reading a provision to be redundant. To apply that generalized principle here punishes the legislature for being cautious about saying, in more ways than one, that any form of contemporaneous gathering, formal or informal, shall be public. The Supreme Court has made a realistic observation that some measure of redundancy is perfectly permissible. The court stated:
“We wish to be clear that the fact that a proposed interpretation of a statute creates some measure of redundancy is not, by itself, necessarily fatal. Redundancy in communication is a fact of life and of law. See, e.g., Riley Hill General Contractor v. Tandy Corp., 303 Or 390, 396-97, 737 P2d 595 (1987) (noting that legal terminology often is redundant, ‘sometimes for clarity, sometimes for emphasis’). In some cases, it may be what the legislature intended. See, e.g., Thomas Creek Lumber and Log Co. v. Dept. of Rev., 344 Or 131, 138, 178 P3d 217 (2008) (‘[NJothing prohibits the legislature from saying the same thing twice * * *.’).”
Cloutier, 351 Or at 97-98. With this statute, any purported redundancy, as between an implied prohibition and an express prohibition, was intended. Any imagined redundancy, as between a positive admonition and a negative prohibition, was done for clarity and emphasis.
Second, to aggregate multiple conversations into a collective involvement of a quorum over an indefinite period of time essentially deletes from statutory text the word “meet” in relation to a quorum. With the majority’s construction, there is in the statute no “getting together” {i.e., the synonym used in legislative history), nor “convening” {i.e., legislative choice of words), despite the word “meet” and its neighbor “meeting.” In the place of the statute’s word “meet,” the majority substitutes the word “involve.” It now suffices that a quorum is “involved” eventually over a period of time. We are reminded:
*687“In the construction of a statute, the office of the judge is simply to ascertain and declare what is, in terms or in substance, contained therein, not to insert what has been omitted, or to omit what has been inserted; and where there are several provisions or particulars such construction is, if possible, to be adopted as will give effect to all.”
ORS 174.010 (emphases added). Nevertheless, omitting what has been written, and inserting what is not written, is the result of the majority’s decision.
Third, legislative history shows that the drafters were aware that they were drawing a bright line that required the presence of a quorum and that would thereby limit the scope of the law. No doubt the drafters knew that bright line would likely leave the risk of abuse that the majority reasonably fears.
To be fair, nothing in the record indicates that the committee anticipated the novel notion that separate conversations between individuals over time might somehow amount to the involvement (not a “meeting”) of a “quorum.” On that particular absence of record, the majority and dissent agree. But the committee did worry aloud about the prospect that any two members might comprise a “meeting” when talking business on a personal ski trip or on a trip to the north end of the county to see problem. As a consequence, the committee inserted the word “a quorum of a ‘governing body’” in order to avoid the problem when any two members of the public body get together and talk about the public’s business.
The committee recognized the limiting effect of its action. The record bears repetition. Senator Carson asked, “The difficult question becomes, do we want to limit the coverage of the bill to the convening of a quorum?” Tape Recording, JSCPR Committee, SB 15, Mar 19,1973, Tape 3, Side 2. (Emphases added.) The answer was, “yes.” The necessity that a “quorum” would “meet” was inserted in both provisions of ORS 192.630(2) and other provisions of the enactment. The legislature consciously chose not to treat the conversation of any members, who are less than a quorum, as subject to the law. Therefore, the legislature would not have dreamed of conflating the individual, separate, one-on-one *688conversations into one aggregated pseudo-meeting or, what the majority dubs, a “serial meeting.”
Fourth, there is no precedent for the majority’s unusual construction of this statute. Although the majority finds helpful the “analytical approach” in Harris v. Nordquist, 96 Or App 19, 771 P2d 637 (1989), the decision is readily distinguishable. The issue was whether informal gatherings of a school board at a restaurant violated the public meetings law. Id. at 21. The case began with the factual premise that a quorum of the board was present together. The only issue was whether any deliberations toward a decision had occurred. Id. at 24. No one has ever doubted that an informal gathering could violate the Public Meetings Law if deliberations toward decision occurred. The court simply found that no deliberations had occurred. Id. at 25. Absent deliberations, there was no meeting, and minutes or other formalities of a meeting were unnecessary. To perceive more significance to the case than the facts presented is unwarranted. The case does not support the majority’s conclusion that sequential conversations between isolated individuals over time would violate the law. The majority admits that the case does not go that far, and the majority is candid to recognize that no Oregon case provides precedent for the majority’s decision.
Fifth, to borrow from California on this issue is to borrow confusion. It is true that the drafters of Oregon’s statute saw California’s version of a public meetings law. Tape Recording, JSCPR Committee, SB 15, Tape 2, Side 1 (statement of Fred Heard); see 1 Cal Gov’t Code § 54953 (1973) (Brown Act). But it is also true that Senator Heard, the principal sponsor of the Oregon enactment, observed that the California counterpart lacked a definition of a “meeting.” Tape Recording, JSCPR Committee, SB 15, Tape 2, Side 1. That uncertainty left this term, which is at the heart of the statute, for the courts to define. Id. As a consequence, the drafters of Oregon’s bill did what California did not do. Our legislators labored to define “meeting” and to insert “quorum” in both the proscription against private meetings and the definition of “meeting.” ORS 192.610(5); 192.630(2). In so doing, Oregon’s drafters made a deliberate choice that distinguished Oregon’s statute from California’s ambiguity.
*689The majority’s California reference, the decision of Stockton Newspapers, Inc. v. Members of the Redevelopment Agency, 171 Cal App 3d 95, 214 Cal Rptr 561 (1985), was not decided until 12 years after Oregon’s enactment. Consequently, the California decision was not before Oregon’s drafters as a matter of legislative understanding about the California statute. The decision cannot suggest our legislative intent. Given Oregon’s deliberate choice to define “meeting” and to insert the requirement that a “quorum” must “meet,” the Stockton Newspaper decision would seem alien to Oregon’s drafters. Given Oregon’s statutory difference, the decision cannot suggest how this court should construe our terms “meet,” “meeting,” or “quorum.”
Sixth, the majority decision is based on something other than text and context, legislative history, Oregon precedent, or California guidance. It is based on concern. The majority worries, “The legislative objective could be easily defeated if the statute rigidly applied only to contemporaneous gatherings of a quorum.” 274 Or App at 662. That is a legitimate concern about evasion of the purpose of the public meetings law. However, to indulge that concern in the absence of textual support is to engage in judicial lawmaking. Because this field of law is not common law, judicial law-making, without textual support, is inappropriate.
Reflecting its worries, the majority imagines other situations, which are not presented in these facts, in which members of a public body might be polled about an issue by an intermediary, presumably separately and at different times. Or, in email messages to the group, board members might express themselves on upcoming issues. Or, a series of rapid, serial text messages could pass between members before an official meeting. The majority would treat all such situations alike — all as violations of the law. 274 Or App at 662.
If anything, these imagined situations serve to suggest the wide variety of situations that will challenge the majority’s new interpretation of the law. The first situation resembles the conduct of a legislator’s assistant “counting heads” or “testing the water” about a proposal in various, separate conversations with legislators. The second *690situation resembles email communications among school board members just doing their jobs by expressing their ideas or constituents’ concerns. The third situation may offend our sensibilities when done to reach a decision privately. In the end, however, to the extent that unscrupulous officials could deliberate toward decision in seriatim so as to skirt the bright line set by the “meeting” of a “quorum,” then the right remedy is the remedy of the democratic process: public disclosure, aided by the press, and followed by an election challenge resolved at the ballot box.
Finally, the majority does not offer a workable substitute for the law that is already written and clear. The majority contends that a violation would not occur when two officials speak privately on a matter of public concern or upcoming vote. 274 Or App at 666. How this is so is not self-evident, when that single conversation can now be aggregated with other conversations over time, so as to comprise a “serial meeting.” Yet, the majority declares that, to be a violation, serial communications must be “for the ‘purpose’ of deliberation or decision” and may occur with “some evidence of coordination, orchestration or other indicia of a ‘purpose’ by a quorum to deliberate or decide out of the public eye.” 274 Or App at 666. The trouble with those features of a violation are self-evident. It is true that the statute speaks of meeting for the purpose of deliberating toward an eventual decision. But the term “deliberate” is not defined in statute and has broad meaning. The majority recognizes that “to deliberate” means “to ponder or think about with measured careful consideration.” 274 Or App at 657 n 10. Nearly any discussion between two officials about an issue would be “pondering” or “thinking about” the issue, even if only to evaluate an idea or hear another’s opinion.
Further, there is no statutory basis to justify inserting an “orchestration” element into the elements of a violation. A public meetings law violation does not permit, require, or need proof of an offender’s state of mind, intent, or mens rea. It is a strict liability violation. Intent or willfulness becomes a factor in a court’s assessment whether to void the vote of a governing body or whether to hold individual violators personally liable, ORS 192.680(3), (4), but *691intent or willfulness is not a factor in assuming whether a quorum has “met” or a violation has occurred.
Needless to say, it will be virtually impossible to evaluate whether a “serial meeting” has occurred with “some evidence of coordination, orchestration or other indicia of a ‘purpose 274 Or App at 666. The majority reinstates the “premeeting claim,” although the facts at hand do not suggest any particular “coordination” or “orchestration,” or “purpose” other than the everyday happenstance of a series of conversations, phone calls, or emails. If anything, the only inference of “orchestration” might arise from an assumption from past circumstances that the three commissioners involved had become allied against the other two commissioners. If these facts pose a claim, then anything will.
To try to put the majority’s rule into simple words reveals the problem. If a public meetings case could be tried to a jury, it would be hard to imagine how anyone could write an instruction in plain terms to tell a jury when a series of separate conversations should be aggregated after the fact, in hindsight, so as to conclude that a quorum has met and the law has been violated. It is just as hard to imagine how the attorneys who advise Oregon’s governing bodies could tell their members when they may talk business outside meetings and when they will be deemed to violate the law. What is innocent information-gathering and what is deliberating or pondering an issue? How little time passes between communications so as to permit them to be aggregated into a pseudo meeting? How much time must pass before a second colleague can safely talk to a third? Does “orchestration” occur when one official contacts all the others in sequence? Does “orchestration” occur when each official talks business to another in a round-robin sequence? Does it matter if the first member intended that all members be involved? Because a violation occurs without regard to anyone’s knowledge or intent, does a violation occur if it just happened that a quorum became involved eventually?
The trouble in defining the scope of the statute, as does the majority, is finding its limit and learning to live by that limit. If the majority’s imagined situations really were all violations, then many innocent situations will become *692violations. One board member may telephone a second member, who later telephones a third member the next day or even the next week, thereby collectively “involving” a quorum over time and unwittingly making the members violators of the law. Or, a violation would seem to occur when a board member mails a memo to colleagues in preparation for a normal meeting, expressing a position, comment, or an idea. All would read and consider it; thus, in the majority’s formulation, all deliberate and, as a quorum, all are “involved.” Or, because board packets are routinely circulated to board members in advance of formal meetings, any sequential conversations among members to prepare for the upcoming meeting spell danger. The majority’s formulation knows no boundary.
The members of Oregon’s governing bodies will not know when they violate the law. Without the clear standard that the legislature already set — the meeting or convening of a quorum — today’s decision means courts will decide the meaning of a “meeting” in hindsight case by case. In application, today’s decision creates a “gotcha” standard that cannot be known until too late, when a court rules, giving a hapless official the bad news.
What public officials will know, after the decision in this case, is that no single member of a public body will dare talk any business with another member in the hallway, on the telephone, by email, or anywhere other than at a public meeting. No single member of a public body should dare read a group memo and respond with better ideas, criticisms, or agreement. Otherwise, with unpredictable hindsight, a court can now conflate all the unwitting discussions together into one so-called “sequential meeting.”
III. CONCLUSION
The majority concludes that the Public Meetings Law is violated by “ ‘deliberation’ among * * * a quorum even if the quorum is not all together at the same time and placet.]” 274 Or App at 661. The resulting world of ambiguity — this Twilight Zone — is what the legislature worried about and intended to avoid. I suspect an elastic view of when a quorum “meets” does more harm than good, because the vast majority of volunteers on governing bodies do not conspire *693to evade the law. If there will be a few scoundrels who now will be found to be violators, there will be many dozens more innocent officials made vulnerable to unwarranted lawsuits to be decided with a vague “gotcha” standard. Worse, the everyday work of public officials will be hampered by fear of an unwitting violation. Today’s decision on “serial meetings” will trouble all governing bodies greatly. As to that part of the decision, I respectfully dissent.

 ORS 192.640(3) provides,
“No special meeting shall be held without at least 24 hours’ notice to the members of the governing body, the news media which have requested notice and the general public. In case of an actual emergency, a meeting may be held upon such notice as is appropriate to the circumstances, but the minutes for such a meeting shall describe the emergency justifying less than 24 hours’ notice.”


 In relevant part, the latter half of ORS 31.150(3) provides:
“If the defendant meets this burden, the burden shifts to the plaintiff in the action to establish that plaintiff will prevail on the claim by presenting substantial evidence to support a prima facie case. If the plaintiff meets this burden, the court shall deny the motion.”


 Our decisions recognize that Oregon legislative history indicates that our anti-SLAPP statute was “modeled on California statutes” such that California case law may “inform Oregon courts regarding the application of ORS 31.150 to ORS 31.155.” Page v. Parsons, 249 Or App 445, 461, 277 P3d 609 (2012); see Young v. Davis, 259 Or App 497, 507, 314 P3d 350 (2013).


 ORS 192.695 provides:
“In any suit commenced under ORS 192.680 (2), the plaintiff shall be required to present prima facie evidence of a violation of ORS 192.610 to 192.690 before the governing body shall be required to prove that its acts in deliberating toward a decision complied with the law. When a plaintiff presents prima facie evidence of a violation of the open meetings law, the burden to prove that the provisions of ORS 192.610 to 192.690 were complied with shall be on the governing body.”


 ORS 31.152(2) provides:
“All discovery in the proceeding shall be stayed upon the filing of a special motion to strike under ORS 31.150. The stay of discovery shall remain in effect until entry of the judgment. The court, on motion and for good cause shown, may order that specified discovery be conducted notwithstanding the stay imposed by this subsection.”


 California amended its anti-SLAPP statute to prevent its use as a device to attack citizens who bring an action in the public interest or on behalf of the general public. The introduction to the added statute explained:
“The Legislature finds and declares that there has been a disturbing abuse of Section 425.16, the California Anti-SLAPP Law, which has undermined the exercise of the constitutional rights of freedom of speech and petition for the redress of grievances, contrary to the purpose and intent of Section 425.16. The Legislature finds and declares that it is in the public interest to encourage continued participation in matters of public significance, and that this participation should not be chilled through abuse of the judicial process or Section 425.16.”
Cal Code Civ Proc § 425.17(a). A list of specified conditions is given to describe the public interest lawsuits exempted from the California anti-SLAPP statute. Id. § 425.17(b). This public interest exemption was not involved in either San Ramon or Montebello. Unlike California, Oregon has not yet recognized a need to similarly amend its anti-SLAPP statute.


 Although the trial court did not address why plaintiff’s emergency meeting claim failed to present substantial evidence of a prima facie case, that question is no longer appropriate at this stage of the case because ORS 31.150 does not apply to the claim. That question remains for discovery, summary judgment, or trial on the merits. It remains for the trial court to determine, for example, whether the statement of the county administrator at the outset of the emergency meeting satisfied ORS 192.640(3) in describing an actual emergency that precluded 24 hours’ notice of a special meeting: i.e., “We decided to schedule this for a meeting as soon as possible because *** I have received numerous calls now from the media asking for this.”


 This court addresses the claim on the merits of the “pre-meeting claim” without deciding that the anti-SLAPP statute applies. Plaintiff disputed in the trial court whether the claim about May 2 events “arises out of’ a statement or conduct subject to the anti-SLAPP statute, but conceded the issue on appeal. Because that issue as to that claim has not been briefed, this court would not examine the applicability of ORS 31.150 to the second claim. See Young, 259 Or App at 505 (not addressing applicability of ORS 31.150 where plaintiff did not offer any focused argument on appeal); see also State v. Brand, 257 Or App 647, 651, 307 P3d 525 (2013) (not the court’s “function to make or develop a party’s argument when that party has not endeavored to do so itself”).


 The majority’s interpretation is the same adopted by a trial court in earlier litigation, Dumdi v. Handy in Lane County Circuit Court. The case was not reviewed on appeal. That litigation resulted in a $350,000 judgment against the county for two plaintiffs’ attorney fees, as well as a stipulated judgment in which one commissioner (the plaintiff in this case) and another commissioner agreed to pay $20,000 each to the county based on allegations of willful violations of the public meetings laws. See ORS 192.680(3) (permitting a court order payment to a successful plaintiff where the violation was a result of intentional disregard of the law or willful misconduct by a quorum of the governing body). Plaintiff’s solicitation of a contribution from a citizen to pay his debt from that case prompted the citizen to contact a lawyer who wrote the critical letter, the release of which was at issue in the county commission meeting of May 3.


 The dictionary, to be quoted later, provides more meaning.


 Senator Wallace Carson was later to serve as Chief Justice of the Oregon Supreme Court.


 Until today, the presence of a quorum was understood to be a prerequisite to a meeting. As the Attorney General has long observed, “A gathering of less than a quorum of a committee, subcommittee, advisory group or other governing body is not a ‘meeting’ under the Public Meetings Law.” Compare Attorney General’s Public Records and Meetings Manual 137 (2014), with Attorney General’s Public Records and Meetings Manual 109-10 (2004) (emphasis added).


 If the statute seems too easily evaded — that is, if the scope of the statute seems to be too narrow when described in terms of the convening or meeting of a quorum — then the legislature should be invited to revisit its decision it made consciously when adopting the Public Meetings Law. A court should not make the amendment.


 Even if Richardson’s later reference on May 9 to her call to Stewart at the time of the scheduling decision meant May 3, rather than May 2, there is no indication that Stewart participated in the May 3 call with the Agenda Team.


 The majority illustrates that misunderstanding when declaring “the word ‘convening’ implies a formal assembly.” 274 Or App at 658. The committee, however, said, about convening, that “ [i] t’s really the getting together rather than *** whether informal or formal.” Tape Recording, JSCPR Committee, SB 15, Mar 19, 1973, Tape 3, Side 2.